DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Verkoeijen et al. (US 2013/0101723 A1; April 25, 2013) in view of Yuan, Deyum (“Analysis of oilseed glucosinolate and their fate during pressing or dehulling”, June 2014; already made of record) and Helling et al. (US 2010/0234569 A1; Sep. 16, 2010).
Regarding claims 20-25, 27-30, 32-33, 36-37 and 39, Verkoeijen discloses a product and method for producing a meal fraction of Brassica carinata oilseed comprising the steps of:
grinding and/or flaking the seeds ([0019], [0059], [0121]), corresponding to applicant’s pressing to produce flakes, 
heating the oilseed flakes to a temperature between 120C and 160C ([0065]), thus falling within the claimed range of 105 to 180C, and
pressing the heated oilseed flakes to remove oil from the oilseed flakes and result in an oil fraction and a press cake (e.g. meal fraction) ([0069]-[0072]).
Verkoeijen further teaches that the press cake (e.g. biomass fraction) is treated with hexane to extract residual oil ([0070]-[0072], [0123]). Verkoeijen fails to specifically disclose that the hexane is removed via desolventizing-toasting from the meal fraction. 
Yuan discloses a method of processing oilseeds, including Brassica carinata oilseed, wherein after hexane extraction, the meal fraction undergoes desolventizing-toasting to remove the hexane (pages 8 and 10). 
As Yuan discloses that desolventizing-toasting is a known process for removing hexane from the meal fraction and Verkoeijen discloses that hexane is removed from the oil through evaporation, it would have been obvious to one of ordinary skill in the art to use desolventizing-toasting as the method for removing hexane from the meal fraction in Verkoeijen. This is merely using a known technique to obtain the predictable result of removing hexane from the meal fraction in Verkoeijen (MPEP 21143 I B). 
Verkoeijen discloses that after the oil extraction step a press cake is leftover, but fails to specifically teach recovering the press cake having a sinigrin content of less than 20 umol per gram of meal.  
However, Helling discloses a conventional process for extracting oil from seeds and further teaches that the resulting press cake, or meal fraction, is recovered after the oil extraction step to use as a novel feed composition for a variety of classes of animals (Figure 1; [0003] and [0023]). It would have been obvious to one of ordinary skill in the art to recover the press cake of Verkoeijen as Helling discloses that the press cake is useful as a novel feed composition for animals. Therefore, the byproduct of the process of Verkoeijen, the press cake, would not be sent to waste and instead used for a feeding a variety of classes of animals. 
With respect to drying the meal fraction to a moisture content of 12% or less, Yuan teaches that meal fraction with 15% moisture is further dried (page 8 and page 11), but fails to specifically disclose the final moisture content after drying. 
Helling additionally teaches that a final press cake has a moisture content of 5% to 10.5% (Tables 6 and 7), which falls within the claimed range of 12% or less. 
As both Yuan and Helling are directed towards processing oilseed and resulting in a desired press cake, it further would have been obvious to dry the meal fraction of Verkoeijen as taught by Yuan to a moisture content similar to that in Helling. Doing so would yield the predictable result of providing a meal fraction having a suitable moisture content that is known in the art with respect to meal fractions resulting from processed oilseed. 
With respect to the sinigrin content and total glucosinolate per gram of oilseed, the examiner notes that the combination of the prior art discloses that claimed process and further teaches that such process can be applied to Brassica carinata seeds. Therefore, a reduction in sinigrin content and the claimed total glucosinolate content would naturally flow from the suggestion of the prior art. 
All the claimed processing steps are known in the art for processing oil seed. Therefore, the combination of the prior art steps suggests producing a recovered meal fraction of Brassica carinata. As stated above, Verkoeijen discloses a method for producing a meal fraction of Brassica carinata oilseed comprising the steps of:
grinding and/or flaking the seeds ([0019], [0059], [0121]), corresponding to applicant’s pressing to produce flakes, 
heating the oilseed flakes to a temperature between 120C and 160C ([0065]), thus falling within the claimed range of 105 to 180C, and
pressing the heated oilseed flakes to remove oil from the oilseed flakes and result in an oil fraction and a press cake (e.g. meal fraction) ([0069]-[0072]).
Verkoeijen further teaches that the press cake (e.g. biomass fraction) is treated with hexane to extract residual oil ([0070]-[0072], [0123]). Verkoeijen fails to specifically disclose that the hexane is removed via desolventizing-toasting from the meal fraction, drying the meal fraction to a moisture content of 12%, and recovering a meal fraction having the claimed sinigrin content. However, the secondary reference as described above teach using desolventizing toasting on meal fractions of oilseed, drying to a moisture content as claimed, and recovering the meal fraction.  
Therefore, all the claimed steps are known for producing the claimed meal fraction. Verkoeijen even teaches cooking the oilseed flakes at a similar temperature as claimed, which applicant asserts that the claimed temperature produced unexpected results in the sinigrin content. As the combination of the prior art teaches the claimed processing steps, a recovered meal fraction of the prior art would be expected to have a sinigrin content as claimed absent a showing otherwise. 
Regarding claims 26, 31, and 38, as stated above, Helling discloses a conventional process for extracting oil from seeds and further teaches that the resulting press cake, or meal fraction, is recovered after the oil extraction step to use as a novel feed composition for a variety of classes of animals (Figure 1; [0003] and [0023]).
Helling further teaches that the meal fraction is pelleted and homogenized ([0014]). Helling teaches that at least 10% of the milled particles have a size less than 20 microns (claim 1), thus overlapping the claimed range of less than 5.66 mm.
It would have been obvious to one of ordinary skill in the art to homogenize and pelletize the press cake of Verkoeijen to a similar size as taught by Helling as Helling discloses that the homogenized and pelleted press cake is useful as a novel feed composition for animals. Therefore, the byproduct of the process of Verkoeijen, the press cake, would not be sent to waste and instead used for a feeding a variety of classes of animals. 
Regarding claim 34, Verkoeijen discloses heating the oilseed flakes to a temperature between 120C and 160C ([0065]), thus overlapping the claimed range of 105 to 180C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 35, With respect to the time for desolventizing toasting, while the prior art fails to specifically teach desolventizing toasting for a period of greater than 1 hour but less than 5 hours, the examiner notes that it would have been obvious to one of ordinary skill in the art to perform desolventizing toasting for specific time depending on the desired amount of hexane to be removed. The time is also dependent upon the amount of meal fraction that undergoes desolventizing toasting as a larger meal fraction may require a longer time in order to remove the hexane. Therefore, it is well within the ordinary skill in the art to vary the time for desolventizing toasting depending on the amount of hexane to be removed and the amount of meal fraction treated. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing of criticality, it would have been obvious to vary the time for desolventizing toasting for all the reasons stated above. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE A COX/Primary Examiner, Art Unit 1791